ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_05_FR.txt.                                                                                             608




                            Opinion dissidente de Mme la juge Xue

                 [Traduction]

                   Si je souscris à la décision de la Cour d’indiquer des mesures conserva-
                 toires en l’espèce, je nourris toutefois de sérieuses réserves quant à la zone
                 démilitarisée provisoire établie au point B 1) du paragraphe 69 de son
                 ordonnance, réserves qui tiennent aux raisons suivantes.

                    Au paragraphe 61, la Cour déclare « estime[r] nécessaire, aux fins de
                 protéger les droits qui sont en cause dans la présente procédure, de définir
                 une zone qui devra provisoirement être exempte de toute présence mili-
                 taire ». A cet effet, au paragraphe 62, elle définit une zone délimitée par
                 des lignes droites reliant quatre points dont elle précise les coordonnées.
                 Sur le croquis (p. 553), il apparaît que, en l’état, cette zone n’a rien à voir
                 avec les lignes frontières revendiquées respectivement par les Parties,
                 allant bien au‑delà des territoires que celles‑ci se disputent en l’instance.
                 En d’autres termes, la zone démilitarisée provisoire englobe des territoires
                 incontestés des Parties.
                    A en juger par la jurisprudence de la Cour, cette mesure est sans précé-
                 dent en ce sens que la Cour n’avait jusque‑là jamais indiqué de mesures
                 conservatoires imposant aux Parties de retirer leurs troupes ou leur per-
                 sonnel de leurs territoires incontestés respectifs. Cette décision me semble
                 excessive au vu de la situation actuelle entre les Parties et je doute que la
                 Cour ait exercé à bon escient, tant du point de vue du droit qu’au regard
                 de sa propre jurisprudence, son pouvoir discrétionnaire d’indiquer des
                 mesures conservatoires.
                    Aux termes du paragraphe 1 de l’article 41 de son Statut, « [l]a Cour a
                 le pouvoir d’indiquer, si elle estime que les circonstances l’exigent, quelles
                 mesures conservatoires du droit de chacun doivent être prises à titre pro-
                 visoire ».
                    En outre, selon le paragraphe 2 de l’article 75 de son Règlement, « la
                 Cour peut indiquer des mesures totalement ou partiellement différentes de
                 celles qui sont sollicitées, ou des mesures à prendre ou à exécuter par la
                 partie même dont émane la demande ».
                    En vertu de ces dispositions, la Cour a le pouvoir d’indiquer les mesures
                 conservatoires qu’elle estime appropriées et nécessaires au cas par cas,
                 indépendamment des demandes formulées par les parties, pour autant
                 que les circonstances l’exigent (Application de la convention internationale
                 sur l’élimination de toutes les formes de discrimination raciale (Géorgie
                 c. Fédération de Russie), mesures conservatoires, ordonnance du
                 15 octobre 2008, C.I.J. Recueil 2008, p. 397, par. 145 ; Activités armées sur
                 le territoire du Congo (République démocratique du Congo c. Ouganda),
                 mesures conservatoires, ordonnance du 1er juillet 2000, C.I.J. Recueil 2000,

                                                                                             75




6 CIJ1023.indb 147                                                                                 18/06/13 10:38

                                demande en interprétation (op. diss. xue)                   609

                 p. 128, par. 43 ; Application de la convention pour la prévention et la répres‑
                 sion du crime de génocide (Bosnie‑Herzégovine c. Yougoslavie (Serbie et
                 Monténégro)), mesures conservatoires, ordonnance du 8 avril 1993,
                 C.I.J. Recueil 1993, p. 22, par. 46 ; Différend frontalier (Burkina Faso/
                 République du Mali), mesures conservatoires, ordonnance du 10 jan‑
                 vier 1986, C.I.J. Recueil 1986, p. 9, par. 18).
                    Ce pouvoir discrétionnaire, elle doit l’exercer pour empêcher que le dif-
                 férend entre les Parties ne s’aggrave ou s’étende et pour préserver les droits
                 dont celles‑ci demandent la protection dans le cadre de la procédure prin-
                 cipale. Jusqu’ici, dans toutes les affaires qui soit mettaient directement en
                 jeu un différend territorial soit avaient des implications de cet ordre, la
                 Cour, lorsqu’elle a indiqué des mesures conservatoires, a toujours limité
                 leur champ d’application aux territoires en litige, sans jamais aller au‑delà
                 (Certaines activités menées par le Nicaragua dans la région frontalière
                 (Costa Rica c. Nicaragua), mesures conservatoires, ordonnance du
                 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27, par. 86 ; Frontière terrestre et
                 maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), mesures
                 conservatoires, ordonnance du 15 mars 1996, C.I.J. Recueil 1996 (I),
                 p. 24‑25, par. 49 ; Différend frontalier (Burkina Faso/République du Mali),
                 mesures conservatoires, ordonnance du 10 janvier 1986, C.I.J. Recueil 1986,
                 p. 11‑12, par. 32). Dans le cadre d’une procédure de règlement pacifique
                 par tierce partie, il est discutable que, sauf demande contraire des parties
                 elles‑mêmes ou nécessité dictée par les circonstances, la Cour use aussi
                 librement de son pouvoir discrétionnaire en étendant le champ d’applica-
                 tion des mesures conservatoires à des territoires qui ne sont pas en litige.
                    En théorie, d’après le paragraphe 1 de l’article 41 de son Statut, la
                 Cour a le pouvoir d’indiquer « quelles » mesures lui semblent nécessaires,
                 mais cela ne signifie pas que ce pouvoir soit illimité. Son exercice doit être
                 réservé au cas où les éléments de preuve factuels démontrent qu’une telle
                 mesure s’impose compte tenu de la situation sur le terrain, sans quoi un
                 préjudice irréparable serait causé aux droits ultérieurement reconnus à
                 l’une ou à l’autre des parties dans le cadre de la procédure principale.
                    Au vu des éléments de preuve présentés par les deux Parties, la Cour
                 était en mesure de constater que la situation sur le terrain était suffisam-
                 ment grave pour justifier l’indication de mesures conservatoires, puisqu’il
                 était avéré que de graves incidents armés ayant opposé les Parties dans la
                 zone du temple de Préah Vihéar avaient causé des dommages à cet édifice,
                 des pertes en vie humaines, des atteintes à l’intégrité physique de per-
                 sonnes et l’évacuation de la population locale. Ces affrontements armés
                 pouvant se reproduire dans la zone du temple, il existait effectivement un
                 risque de voir le différend s’aggraver et un préjudice irréparable être porté
                 aux droits de l’une ou de l’autre des Parties.
                    Face à la panoplie de mesures conservatoires possibles, la Cour devait
                 déterminer, au regard des circonstances factuelles, lesquelles il fallait
                 prendre.
                    Je regrette que la Cour n’ait pas suffisamment motivé sa décision de
                 définir, entre autres mesures conservatoires, la zone démilitarisée provi-

                                                                                             76




6 CIJ1023.indb 149                                                                                 18/06/13 10:38

                                 demande en interprétation (op. diss. xue)                    610

                 soire et, en particulier, qu’elle n’ait pas indiqué ce qui justifiait d’adopter
                 cette mesure extraordinaire. Lorsque la Cour se fie uniquement aux cir-
                 constances factuelles pour arrêter les modalités et la portée de mesures
                 conservatoires, sans tenir compte des demandes des Parties, elle doit
                 expliquer suffisamment pourquoi elle a éprouvé la nécessité de délimiter
                 une zone démilitarisée provisoire, et, surtout, pourquoi le contexte factuel
                 commandait l’adoption d’une mesure excessive au point d’englober des
                 territoires incontestés des Parties.
                    Le Cambodge, au terme de sa requête, prie la Cour de dire et juger
                 que :
                      « [l’]obligation pour la Thaïlande de « retirer tous les éléments de
                      forces armées ou de police ou autres gardes ou gardiens qu’elle a
                      installés dans le temple ou dans ses environs situés en territoire cam-
                      bodgien » (point 2 du dispositif) est une conséquence particulière de
                      l’obligation générale et continue de respecter l’intégrité du territoire
                      du Cambodge, territoire délimité dans la région du Temple et ses
                      environs par la ligne de la carte de l’annexe I sur laquelle l’arrêt de la
                      Cour est basé ». (Requête introductive d’instance, p. 36, par. 45.)

                    De toute évidence, la demande en interprétation de l’arrêt de 1962 pré-
                 sentée par le Cambodge comporte des implications territoriales. Puisqu’il
                 s’agit d’une procédure incidente, la Cour ne doit pas se prononcer à ce
                 stade sur le fond de l’affaire (Différend frontalier (Burkina Faso/République
                 du Mali), mesures conservatoires, ordonnance du 10 janvier 1986,
                 C.I.J. Recueil 1986, p. 11, par. 30 ; Plateau continental de la mer Egée (Grèce
                 c. Turquie), mesures conservatoires, ordonnance du 11 septembre 1976,
                 C.I.J. Recueil 1976, p. 13, par. 44 ; Statut juridique du territoire du sud‑est du
                 Groënland, ordonnances des 2 et 3 août 1932, C.P.J.I. série A/B no 48,
                 p. 285). Comme elle l’a relevé dans l’affaire de la Frontière terrestre et mari‑
                 time entre le Cameroun et le Nigéria (Cameroun c. Nigéria) :
                      « la Cour, dans le cadre de la présente procédure concernant l’indica-
                      tion de mesures conservatoires, n’est pas habilitée à conclure défini-
                      tivement sur les faits ou leur imputabilité et … sa décision doit laisser
                      intact le droit de chacune des Parties de contester les faits allégués
                      contre elle, ainsi que la responsabilité qui lui est imputée quant à ces
                      faits, et de faire valoir, le cas échéant, ses moyens sur le fond »
                      (mesures conservatoires, ordonnance du 15 mars 1996, C.I.J. Recueil
                      1996 (I), p. 23, par. 43).
                    Dans les paragraphes précédents de la présente ordonnance revient
                 l’expression « la zone du temple », qui a été utilisée de manière systéma-
                 tique et récurrente par les Parties dans leurs exposés ainsi que par la Cour
                 dans ses motifs. La relation entre « la zone du temple » et « la zone démili­
                 tarisée provisoire » n’étant pas éclaircie, le fait de préciser les coordonnées
                 de cette zone sur le terrain ne facilite pas nécessairement la mise en œuvre
                 de l’ordonnance. La Cour n’ayant pas une connaissance suffisante de la

                                                                                                77




6 CIJ1023.indb 151                                                                                    18/06/13 10:38

                                demande en interprétation (op. diss. xue)                    611

                 situation sur le terrain dans les territoires respectifs des Parties, la délimi-
                 tation sur le papier d’une zone démilitarisée, même à titre provisoire, ris-
                 que de donner lieu à des difficultés inattendues, au détriment, en réalité,
                 des intérêts légitimes des Parties.
                    Dans l’affaire du Différend frontalier (Burkina Faso/République du
                 Mali), la Cour a pris garde de ne tracer intuitivement, au stade des
                 mesures conservatoires, aucune ligne territoriale entre les parties au diffé-
                 rend ; dans cette affaire, la Chambre a prescrit aux parties d’établir tout
                 d’abord une ligne de séparation par elles‑mêmes. Je cite :
                         « Les deux gouvernements retirent leurs forces armées sur des posi-
                      tions ou à l’intérieur des lignes qui seront, dans les vingt jours sui-
                      vant le prononcé de la présente ordonnance, déterminées par accord
                      entre lesdits gouvernements, étant entendu que les modalités du
                      retrait des troupes seront fixées par ledit accord et que, à défaut d’un
                      tel accord, la Chambre indiquera elle-même ces modalités par voie
                      d’ordonnance. » (Mesures conservatoires, ordonnance du 10 jan‑
                      vier 1986, C.I.J. Recueil 1986, p. 12, par. 32, point 1 D).)
                    Dans la présente affaire, je pense avant tout que la Cour aurait pu se
                 borner à prescrire aux Parties de s’abstenir de toute activité militaire dans
                 la zone du temple. Etant donné qu’il s’agit en l’espèce d’interpréter son
                 arrêt antérieur, la Cour n’avait pas vraiment besoin à ce stade de définir
                 une zone à démilitariser. En ce qui concerne la protection du temple, il
                 aurait suffi de s’assurer que les deux Parties ne mènent pas d’activités
                 militaires dans la zone du temple pour préserver les droits de chacune
                 dans le cadre de la procédure principale.
                    La Cour pouvait encore, me semble‑t‑il, indiquer une mesure conser­
                 vatoire semblable à celle qu’elle a prescrite dans l’affaire Burkina Faso/
                 République du Mali, en demandant aux Parties à la présente affaire de
                 commencer par déterminer elles‑mêmes, avec le concours de l’Association
                 des Nations de l’Asie du Sud‑est, les positions vers lesquelles leurs forces
                 armées devaient se replier. En cas d’échec des Parties à s’entendre, la Cour
                 aurait alors pu, si nécessaire, arrêter ces positions par voie d’ordonnance.
                    La Cour s’en était jusqu’à présent tenue au principe énoncé dans sa
                 jurisprudence selon lequel, lorsqu’elle indique des mesures conservatoires,
                 il doit exister un lien entre les droits qui font l’objet de la procédure prin-
                 cipale sur le fond et les mesures demandées, et elle doit veiller à préserver
                 par ces mesures les droits qu’elle pourrait ensuite être amenée à recon-
                 naître à l’une ou à l’autre des parties (voir, par exemple, Certaines acti­
                 vités menées par le Nicaragua dans la région frontalière (Costa Rica
                 c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J.
                 Recueil 2011 (I), p. 18, par. 54 ; Questions concernant l’obligation de pour‑
                 suivre ou d’extrader (Belgique c. Sénégal), mesures conservatoires, ordon‑
                 nance du 28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 56 ; Application de
                 la convention internationale sur l’élimination de toutes les formes de discri‑
                 mination raciale (Géorgie c. Fédération de Russie), mesures conservatoires,
                 ordonnance du 15 octobre 2008, C.I.J. Recueil 2008, p. 388, par. 118 ;

                                                                                              78




6 CIJ1023.indb 153                                                                                  18/06/13 10:38

                                demande en interprétation (op. diss. xue)                612

                 Demande en interprétation de l’arrêt du 31 mars 2004 en l’affaire Avena
                 et autres ressortissants mexicains (Mexique c. Etats‑Unis d’Amérique)
                 (Mexique c. Etats‑Unis d’Amérique), mesures conservatoires, ordonnance
                 du 16 juillet 2008, C.I.J. Recueil 2008, p. 327, par. 58 ; Application de la
                 convention pour la prévention et la répression du crime de génocide (Bosnie‑
                 Herzégovine c. Yougoslavie (Serbie et Monténégro)), mesures conserva‑
                 toires, ordonnance du 8 avril 1993, C.I.J. Recueil 1993, p. 19, par. 34). De
                 même, les mesures conservatoires indiquées doivent logiquement se ratta-
                 cher aux droits en jeu. La mesure établissant une zone démilitarisée pro-
                 visoire, indiquée au point B 1) du paragraphe 69 de l’ordonnance, ne
                 maintient pas raisonnablement ce lien nécessaire.

                                                                   (Signé) Xue Hanqin.




                                                                                          79




6 CIJ1023.indb 155                                                                              18/06/13 10:38

